Citation Nr: 0806021	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-41 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which held that new and material 
evidence had not been submitted to reopen a claim for service 
connection for chronic paranoid schizophrenia.  

A preliminary review of the claims file reveals that service 
connection for a psychiatric disability was not previously 
denied.  Thus, the claim on appeal for service connection for 
chronic paranoid schizophrenia should be decided on the 
merits.  A September 2004 statement of the case correctly 
identified the issue as entitlement to service connection for 
chronic paranoid schizophrenia.  

On the VA Form 9, Appeal to Board of Veterans' Appeals, 
received on December 2, 2004, the veteran had requested to 
appear before the Board at a Travel Board hearing.  However, 
on a December 20, 2004 statement, he withdrew his request to 
appeal at a Travel Board hearing.  As a consequence, no 
further action need be taken in regard to the hearing 
request.  See 38 C.F.R. § 20.704(e) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains an April 1987 decision by the Social 
Security Administration (SSA) that the veteran was disabled 
as of March 1986.  The decision made a factual finding that 
the veteran had alcoholism, paranoid schizophrenia and 
depression.  No corresponding medical and employment records 
are in the claims file.  Such records could be potentially 
relevant to the veteran's claim for service connection for 
chronic paranoid schizophrenia.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); Murincsak 
v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there 
are heightened obligations to assure that the record is 
complete with respect to Federal Government records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In a March 2003 letter, the RO provided the veteran notice of 
the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to his claim for service connection for chronic 
paranoid schizophrenia on the merits.  However, the notice 
was inadequate.  The veteran was not asked to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  He was not provided 
notice of what information and evidence not previously 
provided, if any, would assist in substantiating, or was 
necessary to substantiate, each of the five elements of the 
claim, including notice of what was required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits would be assigned if 
service connection was awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are 
fully satisfied.  See also 38 C.F.R. § 
3.159.  

Ask the veteran to provide any evidence 
in his possession that pertains to the 
claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Provide notice of what 
information and evidence not previously 
provided, if any, would assist in 
substantiating, or is necessary to 
substantiate, each of the five elements 
of the claim, including notice of what 
is required to establish service 
connection and that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  Dingess, supra.

2.  Contact the SSA and request a copy 
of all determinations either granting, 
denying or confirming an SSA award, as 
well as all medical and employment 
records relied upon in making the 
determination(s).

3.  Then, readjudicate the issue of 
entitlement to service connection for 
chronic paranoid schizophrenia.  If the 
decision is adverse to the veteran, he 
and his representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



